DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 08/15/2022.

	Claims 15-17, 19-29, 31, 33-36, 38 previously presented. Claims 15-17, 19-29, 31, 33-36, that previously withdrawn without traverse, have been canceled. Claim 38 is pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hsiao et al. (US 2014/0065132), the article by Rosenfeld (Microbiome Distribution and Autism Spectrum Disorders), and Howell et al. (US 2015/0064256) all the references are cited on IDS filed 09/08/2020.


Applicant Claims 
Claim 38 is directed to A method of reducing the amount of one or more intestinal metabolites from a subject having a behavioral symptom of a neurological disorder associated with intestinal hyperpermeability or intestinal dysbiosis, comprising:
administering to said subject a sequestrant composition which binds to at least a fraction of at least one intestinal metabolite present in the digestive tract of the subject to form a sequestrant- metabolite complex, such that the sequestrant-metabolite complex is eliminated from the digestive tract; 
wherein the intestinal metabolite comprises 4-ethylphenylsulfate and/or 3-indoxyl sulfate,
wherein the intestinal metabolite is associated with the development or presence of the behavioral symptom,
wherein the behavioral symptom is selected from the group consisting of communicative symptoms, stereotyped behaviors, and clinical irritability; and
wherein the sequestrant composition comprises a multiplicity of biocompatible particles which are non-absorbable by the digestive tract of the subject. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hsiao teaches method for diagnosis and treatment of a subject suffering from autism spectrum disorder (ASD) by detecting the ASD related intestinal metabolite such as 4- ethylphenyl (4-EP) and 4-ethylphenol sulfate (4-EPS). Hsiao teaches a method for improving behavioral performance in an autistic subject by adjusting the blood level of the ASD-related metabolite in the subject until an improvement in the behavioral performance in the subject is observed. The reference suggests treating ASD by administering substance to bind the metabolites (abstract; 4 0008-0013, 0083, 0085, 0086). Autism ADS characterized by stereotypic behaviors, and deficit in communication and social interaction (¶ 0063). The reference further suggests reducing intestinal permeability by adjusting the composition of gut microbiota for treating symptoms associated with ASD (¶ 0027). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Hsiao teaches administering substance to bind the metabolites in the gut to treat ASD, the reference however does not explicitly teach biocompatible particles to bind the metabolites as claimed by claim 38.
	Rosenfeld teaches gut brain link may account for some autistic cases and gastrointestinal disordered are a common comorbidity in ASD. There are linking disruptive alterations in the gut microbiota or dysbiosis and ASD symptomology. Based on the premise that gut microbiota alterations may be causative agents in ASD, several therapeutic options have been tested, such as activated charcoal (abstract). Activated charcoal or carbon is a standard treatment in many acute oral toxicity cases because the compound binds to toxins present in the upper GI system and thereby prevents absorption across the intestinal wall. Toxins produced by gut microbiota may also lead to injurious effects in the brain. Consequently, activated charcoal may be useful in microbe-induced neurobehavioral disorders, including ASD (paragraph bridging pages 1565 and 1566).
Howell teaches carbon particles for treating disease associated with gut
dysbiosis and alternation in gut permeability (abstract; claims 23-26). The carbon
particles are activated (¶¶ 0094, 0095). The carbon particles bind toxins from the gut (¶¶ 0063, 0234, 0241).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat ASD-related metabolite in the subject to get improvement in the behavioral performance in the subject by administering substance to bind the metabolites as taught by Hsiao, and use activated charcoal/carbon taught by Rosenfeld. One would have been motivated to do so because Rosenfeld teaches activated charcoal or carbon binds to toxins present in the GI system including toxins produced by gut microbiota that lead to injurious effects in the brain, consequently, activated charcoal is useful in microbe-induced neurobehavioral disorders, including ASD. One would reasonably expect treating ASD-related metabolite in the subject by administering activated charcoal to the subject that binds the toxins produced by gut microbiota that lead to injurious effects in the brain, and useful in microbe-induced neurobehavioral disorders, including ASD.
Further, it would have been obvious to one having ordinary skill in the art before
the effective filing date of the present invention to bind metabolites associated with ASD
using activated carbon to bind to toxins in the intestine as taught by Hsiao combined with Rosenfeld, and use particles of activated carbon taught by Howell. One would have been motivated to do so because Howell teaches suitability of such particles in treating disease associated with gut dysbiosis and alternation in gut permeability by binding toxins. One would reasonably expect treating disease associated with gut dysbiosis and alternation in gut permeability such ASD using activated carbon particles that particles bind unwanted toxin in the intestine and consequently carry them out of the body, thus eliminating their toxic effect.
	Regarding the claimed intestinal metabolites and the claimed behavioral symptoms, Hsiao teaches 4-EPS and teaches ADS characterized by stereotypic behaviors, and deficit in communication and social interaction.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
The Hsiao Patent Publication
Applicants argue that Hsiao cannot possibly provide a skilled person with either the motivation to arrive at the method of amended claim 38, or a reasonable expectation of success for the same. Hsiao discloses, i.e., Example 8, ¶¶ [0173]-[0175], that intraperitoneally administered 4-EPS increases anxiety-like behaviors (e.g., avoidance of open space in the "open field test” or increased startle-reaction in the "pre-pulse inhibition” test) which are not the subject of claim 38. On the contrary, Hsiao discloses that intraperitoneally administered 4-EPS did not increase communicative symptoms, stereotyped behaviors or irritability, which are the subject of claim 38.

In response to this argument, it is argued that increased of anxiety as well as communicative symptoms, and stereotyped behavior are taught by the reference as autism ADS caused by increase of 4-EPS. The aim of Hsiao is to bind intestinal metabolites such as 4-EPS in order to treat ADS, as applicants has done. The reference does not have to exemplify each single symptom is increased by increasing 4-EPS, and relieved by binding 4-EPS. The claims are directed to binding 4-EPS to improve autism ADS. The cited references in combination suggest the claimed method with successful binding of 4-EPS as claimed. Further, Hsiao teaches administering 4-EPS intraperitoneally increases anxiety and does not affect other communication symptoms, however, the reference does not show the effect of naturally occurring 4-EPS that in the intestinal tract and that is increased due to autism does not affect the commotional behavior. The instant claimed method recite one step of administering sequestering composition to the subject, and the claimed step is taught by the cited references. The claims do not recite the route of administering the sequestering agent. 

Applicants argue that Hsiao never mentions 3-indoxyl sulfate metabolite at all. Therefore, Hsiao cannot possibly teach or suggest the limitations that (1) “the intestinal metabolite comprises 4-ethylphenylsulfate and/or 3-indoxy] sulfate” and (2) “the behavioral symptom is selected from the group consisting of communicative symptoms, stereotyped behaviors, and clinical irritability.”

In response to this argument, applicant’s attention is directed to the scope of the present claim that does not require 3-indoxyl sulfate. Rather the claims recites 4-EPS and/or 3-indoxyl sulfate, and the reference teaches 4-EPS. Hsiao clearly teaches a method for improving behavioral performance in an autistic subject by adjusting the blood level of the ASD-related metabolite in the subject, e.g. 4-EPS, until an improvement in the behavioral performance in the subject is observed. The reference suggests treating ASD by administering substance to sequester the 4-EPS. Autism ADS characterized by stereotypic behaviors, and deficit in communication and social interaction, and treating any ADS are expected from the method taught by combination of the cited references. 

Applicants argue that Hsiao contains both overly broad statements and very specific statements. For example, Hsiao describes some embodiments as being "related to a method for improving behavioral performance in a subject, where the method includes ... adjusting the blood level of [an] ASD-related metabolite in the subject until an improvement in the behavioral performance in the subject is observed” (¶ [0008]). On the other hand, Hsiao very specifically describes experiments demonstrating that systemic administration of the intestinal metabolite 4-EPS is not causally related to "behavioral performance" as broadly defined in the specification (see, e.g., ¶ [0054]) but is, in fact, causally related to some behaviors but not others (see, e.g., Example 8, ¶¶ [0173]-[0175)). MPEP § 2141.02 VI states that “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention,” 10064643.3 iting W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

In response to this argument, it is argued that while Hsiao exemplifies that 4-EPS increases anxiety and its binding may reduce anxiety, the reference generally teaches  treating autism ADS by binding 4-EPS. No need for the reference to exemplify and show all the symptoms of autism are treated. It is obvious that removing 4-EPS that  cause of autism symptom will treat such symptoms. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  

Applicants argue that Hsiao has several specific teachings which lead a skilled person away from the claimed invention.  The experiments done by Hsiao, and shown by figures 10A-10C, show treatment with the Bacteroides species "improved behavioral performance," including some (but not all) of the core ASD-related behaviors tested, whereas increased systemic levels of 4-EPS was not shown to have a significant effect on communicative symptoms, stereotyped behaviors, and clinical irritability, as recited in the amended claim. Same was shown by paper published by Hsiao in 2103. A person of ordinary skill in the art, would understand that when broad general statements in a patent publication such as the Hsiao Patent Publication are contradicted by narrow and specific statements in a peer-reviewed scientific publication such as the Hsiao Paper, the specific statements in the peer-reviewed scientific publication are more credible than the broad statements in the patent publication, particularly when the specific teachings in the peer-reviewed scientific publication are backed-up by experimental evidence and the broad statements in the patent publication are not backed-up by either experimental data or sound scientific reasoning.

In response to this argument, it is argued that the present claims directed to treating autism ASD by binding and removing 4-EPS from the intestine, and consequently not reaching the circulation and hence symptoms of autism are improved, and this what Hsiao is teaching. The reference teaches that 4-EPS increases the autism ADS, and Hsiao is trying to remove such metabolite by binding it to treat autism ADS and monitor the blood level of such metabolites. 4-EPS is taught by Hsiao as one of the metabolites responsible for autism ADS.  The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. A known or obvious method does not become patentable simply because it has been described as somewhat inferior to some other method for the same use. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.

The Rosenfeld Reference
Applicants argue that, although Rosenfeld may refer to the genus “toxins,” the reference fails to disclose any particular species of toxins, let alone the presently claimed intestinal metabolites 4-ethylephenylsulfate and 3-indoxyl sulfate. Further, the ordinary skilled artisan would understand the genus “toxin,” as used by Rosenfeld, to encompass an effectively infinite number of species and, therefore, to lack the specificity required for the skilled artisan to have any motivation or reasonable expectation of success at using the activated charcoal as suggested by Rosenfeld to bind to the metabolites recited in Hsiao or amended claim 38. Rosenfeld may refer to “oral toxicity,” “injurious effects in the brain” and “microbe-induced neurobehavioral disorders,” the reference fails to disclose any particular behavioral symptoms, let alone the presently claimed communicative symptoms, stereotyped behaviors, and clinical irritability. Further, the ordinary skilled artisan would understand the terms “injurious effects in the brain” and “microbe-induced neurobehavioral disorders,” as used by Rosenfeld, to encompass myriad types of symptoms and disorders and, therefore, to lack the specificity required for the skilled artisan to have any motivation or reasonable expectation of success at using the activated charcoal as suggested by Rosenfeld to treat any of the behavioral symptoms recited in the Hsiao or amended claim 38.

In response to this argument, it is argued that if Rosenfeld was to teach “the intestinal metabolite comprises 4-ethylphenylsulfate and/or 3-indoxy] sulfate” and “the behavioral symptom is selected from the group consisting of communicative symptoms, stereotyped behaviors, and clinical irritability”, the reference would have been an anticipatory references. Rosenfeld is relied upon for solely teaching that activated charcoal or carbon binds to toxins present in the GI system including toxins produced by gut microbiota that lead to injurious effects in the brain, consequently, activated charcoal is useful in microbe-induced neurobehavioral disorders, including ASD. The reference satisfies the purpose for which it was applied. Motivation to combine the references exists, and reasonable expectation to achieve the present invention as instantly claimed has been presented, as set forth in this office action.

The Howell Reference
Applicants argue that Howell does not teach or suggest the limitations that “the intestinal metabolite comprises 4-ethylphenylsulfate and/or 3-indoxyl sulfate”, and “the behavioral symptom is selected from the group consisting of communicative symptoms, stereotyped behaviors, and clinical irritability.” 

In response to this argument, it is argued that if Howell was to teach “the intestinal metabolite comprises 4-ethylphenylsulfate and/or 3-indoxy] sulfate” and “the behavioral symptom is selected from the group consisting of communicative symptoms, stereotyped behaviors, and clinical irritability”, the reference would have been an anticipatory references. Howell reference is relied upon for solely teaching suitability of such particles in treating disease associated with gut dysbiosis and alternation in gut permeability by binding toxins. The reference satisfies the purpose for which it was applied. Motivation to combine the references exists, and reasonable expectation to achieve the present invention as instantly claimed has been presented, as set forth in this office action.

Applicants argue that because none of the cited references teaches or suggests the limitations all the limitation of claims, and the combined references cannot possibly render the claimed invention obvious.

In response to this argument, the examiner respectfully disagrees because all the limitations of the claimed methods are taught either explicitly or implicitly by the combination of the cited references. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./